Citation Nr: 1444692	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Wishard, Counsel





INTRODUCTION

The Veteran had honorable active military service from May 1975 to January 15, 1984.  His service from January 16, 1984 through March 15, 1989 was terminated under circumstances considered by VA to have been under dishonorable conditions.  


This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

This matter was previously before the Board in June 2012, and in June 2014 when it was remanded for further action.  The Board finds that there has been substantial compliance with its directives.  


FINDINGS OF FACT

1.  The clinical records from service are more probative than the Veteran's statements made 20 years later.

2.  The earliest post service clinical evidence of record of a right ankle disability is 20 years after separation from service.

3.  The clinical evidence of record is against a finding that the Veteran has a right ankle disability causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3,307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in November 2009. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), VA and private medical records, and the statements of the Veteran in support of the claim.  

In his VA Form 9, the Veteran asserted that in 2001, he sought treatment for his ankle and surgery was recommended at that time; however, he declined to have surgery.  Clinical records from 2001 are not associated with the claims file.  Nevertheless, the Board finds that a remand to attempt to obtain any such records is not warranted.  The Veteran has been advised of the evidence necessary to support his claim and has failed to provide VA with 2001 records or authorization for VA to obtain them.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

A VA examination/opinion was provided in March 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate examination and opinion has been obtained.  The opinion is predicated on an examination of the Veteran, a review of the clinical records, and the statements of the Veteran.  Adequate rationale has been provided.  
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An essential element of a claim for service connection is evidence of a current disability.  The clinical evidence reflects that the Veteran has a bony fragment in the ankle area with residual pain.  (See March 2010 VA examination report.)  

A second requirement for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  In November 2009, the Veteran contended that his right ankle disability began on May 15, 1985 aboard the USS Josephus Daniels.  A November 2009 VA Form 21-4138 reflects the statement of the Veteran that while playing basketball in service, he twisted his ankle at Norfolk, VA.  He reported that the doctor on the carrier put a cast on his foot for six months and he has been suffering ever since.  Initially, the Board notes that the Veteran stated that his right ankle injury began in May 1985.  If so, this would be during a period of service which was not honorable or general under honorable conditions.  A 1990 Administrative Decision reflects that the Veteran's period of service from January 16, 1984 to March 15, 1989 is considered to have been under dishonorable conditions.  A Veteran, who incurs a disability, if any, during a dishonorable period of service is barred from VA benefits exclusive of health case under Chapter 17 of title 38, United States Code for any such disability.  Thus, a disability incurred in 1985 would be precluded from service connection.  

The Board has also considered whether the Veteran incurred a current disability during his period of honorable service.  The Board finds, based on the record as a whole, that the Veteran is less than credible with regard to the severity of a right ankle injury in service.  

The Veteran entered service in May 1975.  A September 1975 report of medical examination reflects that the Veteran's feet and lower extremities were normal.  The Veteran's October 1975 report of medical history reflects that he denied foot trouble, lameness, arthritis, or broken bones.  He reported that he was in good health and taking no drugs.  An October 1975 report of medical examination reflects that the Veteran's feet and lower extremities were normal with the exception of pes planus.

A June 1977 STR reflects that the Veteran had complaints of the right ankle.  It was noted that he had injured it the previous day while playing basketball.  It was noted that he had jumped up and landed on the medial aspect of the foot.  No swelling was noted.  He was given a cane to aid in walking and was to return as needed.  The STRs do not reflect that he returned for additional treatment or complaints of the right ankle. 

The Veteran's January 1978 report of medical history reflects that he denied foot trouble, lameness, arthritis, or broken bones.  He reported that he feels "great" and takes no medications.  The physician's summary and elaboration of all pertinent data reflects "excellent".  A January 1978 report of medical examination reflects that the Veteran's feet and lower extremities were normal with the exception of bilateral pes planus.  Thus, the Board finds that the Veteran's June 1977 right ankle injury was acute and transitory as it was no longer present six months later in January 1978.

An April 1979 STR reflects that the Veteran had complaints of the lower right leg.  It was noted that he had been walking the previous night and hit it on a steam jacket.  There was swelling, and tenderness.  X-rays revealed no significant abnormalities.  He was prescribed ice and an ace wrap.  There were no noted complaints specific to the ankle.   

A March 1981 STR reflects that the Veteran was seen for a follow up for an ankle sprain. It was noted that there was much edema, tenderness to palpation, and pain to range of motion and weight bearing.  The assessment was fracture versus sprain of the left ankle.  A subsequent March 1981 STR reflects that an x-ray was done with no evidence of a fracture.  The assessment was a sprain and a short cast.  The Veteran was assessed with a sprain.  Notably, this was for the left ankle which is not the ankle at issue. 

The Veteran's December 1983 report of medical history reflects that he denied foot trouble, lameness, arthritis, or broken bones.  He reported that he was in good health with no medications.  The physician's summary and elaboration of all pertinent data reflects "excellent".  A December 1983 report of medical examination reflects that the Veteran's feet and lower extremities were normal.  Again, this reflects that the prior right ankle injury was acute and transitory as it was not present in 1983.

As noted above, the Veteran's service from January 16, 1984 is considered to be dishonorable.  Nonetheless, the Board has reviewed the STRs from that time period for evidence as to whether the Veteran had residuals of an earlier right ankle injury.  A February 1989 report of medical history reflects the Veteran's statement that he was presently in good health.  He reported numerous complaints (swollen or painful joints, dizziness or fainting spells, eye trouble, ear nose or throat trouble, cramps in the legs, stomach trouble, tumor, growth, cyst, venereal disease, foot trouble, and nervous trouble.)  The physician's summary and elaboration of all pertinent data reflects a torn ligament of the left ankle in 1980 with recurrent discomfort, and a split right 5th toe nail bed.  No complaints specific to the right ankle were noted.  The Board finds that if the Veteran had a right ankle disability, or complaints of pain, it would have been noted when he complained about his left ankle and his right toe nail bed, or his other numerous complaints.  The February 1989 report of medication examination for separation reflects normal feet and lower extremities upon clinical examination. 

The Board also notes that the STRs are negative for the Veteran having his right ankle put in a cast.  The Board finds that if the Veteran had a cast, to include one for such an extensive time period of six months as the Veteran claims, it would have been reasonable for it to have been noted in his STRs.  The only reference in the STRs to an ankle cast is with regard to the left ankle.  

The earliest post service complaint of a right ankle injury is in 2009, 20 years after separation from service.  A November 6, 2009 VA (Miami VAMC) record reflects that the Veteran sought treatment for his right ankle.  He stated "[m]y right ankle swells up sometimes, it has gone down because I used some ice."  He denied any pain at the time of the appointment, but stated that he had injured it in the Navy.  Additional 2009 records reflect that the Veteran reported that while in service, he had a basketball accident that resulted in a severe sprained ankle.  He reported that he continues to have ankle pain which results in swelling.  

The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the Board notes that there are no records which reflect that the Veteran had treatment, pain, or other complaints of the right ankle between discharge and the date of filing a claim for a right ankle disability.  

The Veteran contends that he sought treatment in 2001 for his ankle; however, this is more than 10 years after separation from service.  In addition, any statement as to continuity of symptoms since the 1977 injury is less than credible given the Veteran's denials of foot trouble in 1978 and 1983, and his statement that he had left ankle troubles, but did not report right ankle troubles, in 1989.  The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  However, in the present case, not only is there a lack of clinical records, but the Veteran specifically denied foot trouble in 1975, 1978, and 1983, and specifically noted left ankle, but not right ankle, trouble in 1989.  The Board finds that if the Veteran had right ankle trouble, it would have been reasonable for him to report it, rather than deny it.  

A March 2010 VA examination report reflects the opinion of the examiner that the Veteran had a bony fragment distal to the medial malleolus with residual pain, and that his in-service right ankle sprain was resolved.  The examiner stated that the Veteran's current right ankle disability is less likely as not caused by or a result of service.  His opinion was based on the lack of evidence of right ankle pain since service, that the x-rays in service did not reveal any fractures, and that the Veteran was able to resume normal activities.  In this regard, the Board notes that the right ankle injury was in 1977 and the Veteran was able to serve more than 11 more years without right ankle complaints, treatment, or a profile limiting his duties due to the right ankle.

In his February 2011 VA Form 9, the Veteran stated "I am a tall individual (6-1 & 310 lbs.) The constant running up and down the basketball court and jumping contributed to my ankle injury".  The Board notes that the Veteran was not 310 lbs. in service (e.g. 190 lbs., 180 lbs., 184 lbs., 189 lbs., 223 lbs. in service).  Moreover, the Veteran has not been shown to be competent to state that his bony fragment was caused by, even in part, running and jumping during basketball.  The competent clinical evidence of record does not reflect that the etiology of the Veteran's current bony fragment or a current right ankle injury is due, even in part, to his size, weight, and activity in service.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to bony fragments and sprains.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the competent clinical evidence is against a finding that the Veteran's current disability is related to service.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
ORDER

Entitlement to service connection for residuals of a right ankle injury is denied.


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


